08/22/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 26, 2018

               STATE OF TENNESSEE v. JASON PAUL BAKER

                Appeal from the Criminal Court for McMinn County
                  No. 13-CR-144     Andrew M. Freiberg, Judge
                     ___________________________________

                           No. E2017-01581-CCA-R3-CD
                       ___________________________________


The Defendant, Jason Paul Baker, appeals his conviction for premeditated first degree
murder and his sentence of life imprisonment without the possibility of parole. In
imposing the sentence, the jury found one aggravating circumstance: the Defendant was
previously convicted of one or more felonies with statutory elements involving the use of
violence to the person. See T.C.A. § 39-13-204(i)(2). On appeal, the Defendant
contends: (1) the evidence established that he was insane at the time of the offense; (2)
the evidence is insufficient to support his conviction; and (3) the trial court erred during
the penalty phase in allowing the State to rely upon the Defendant’s prior aggravated
assault conviction to establish the (i)(2) aggravating circumstance. The State concedes
that the trial court erred during the penalty phase, and we agree. Accordingly, we reverse
the Defendant’s sentence of life imprisonment without the possibility of parole and
remand the case to the trial court for entry of a judgment reflecting a sentence of life
imprisonment. We otherwise affirm the judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed in
                       Part; Reversed in Part; Remanded

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and ROBERT H. MONTGOMERY, JR., JJ., joined.

Chessia A. Cox, Athens, Tennessee, for the appellant, Jason Paul Baker.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Stephen D. Crump, District Attorney General; and Dorothy Cherry,
Shari Tayloe, and Joe Hoffer, Assistant District Attorneys General, for the appellee, State
of Tennessee.
                                         OPINION

                     FACTUAL AND PROCEDURAL HISTORY

       The Defendant was charged with premeditated first degree murder after he shot his
uncle, Mr. Dennis Patterson, four times with a shotgun and stabbed him seventeen times
with a knife on August 26, 2012. Prior to trial, the State filed a notice of its intent to seek
a sentence of life without the possibility of parole. The Defendant underwent multiple
mental health evaluations prior to trial. In October 2014, he was found to be incompetent
to stand trial and was committed to a mental health facility for a period of time.
Although the record does not indicate when the Defendant was found to be competent to
stand trial, the case proceeded to trial in February 2017.

                                        Guilt Phase

                                      The State’s Proof

       Following the Defendant’s release from prison in August 2012, he began living
with his aunt and uncle, Mrs. Lois Patterson and the victim. The Defendant had been
living with them for more than two weeks at the time of the victim’s death. Mrs.
Patterson testified that when the Defendant first arrived, he slept for two or three days
and refused to eat or drink. She stated that the Defendant often appeared to talk to his
deceased grandmother. Mrs. Patterson told the Defendant that he needed to get his life in
order, and the Defendant assured her that he was trying to do so. She tried to help the
Defendant obtain his driver’s license by assisting him in completing the application.

        Mrs. Patterson recalled that the day before the victim’s death, the Defendant broke
the lawnmower and was worried that the victim would be angry. Mrs. Patterson noted
that the Defendant and the victim did not interact often. When Mrs. Patterson awoke on
the morning of the victim’s death, the victim was mowing the lawn, and the Defendant
was in the kitchen. The Defendant claimed to have a tumor in his lungs and claimed that
he was going to bleed everywhere. Mrs. Patterson was at work when the victim was
killed.

       On cross-examination, Mrs. Patterson testified that the Defendant had to be taken
to the hospital and prescribed medication on two occasions between his release from
prison and the victim’s death. She stated that the Defendant occasionally broke out into
sweats, made “marks” in a book which he stated were his “secret codes,” and said he was
making “locks and guns.” Mrs. Patterson acknowledged that the Defendant was able to
understand the driver’s license application and that she assisted him in answering any
questions that he did not understand. While Mrs. Patterson was not aware of whether the
                                             -2-
Defendant had a mental illness, she stated that she had not seen him in more than two
years before he came to live with her and the victim.

       Mr. Charles Levasseur, a friend of the victim, assisted the victim in repairing the
lawnmower on the evening prior to the victim’s death. Mr. Levasseur testified that while
he and the victim were repairing the lawnmower, the Defendant was “agitated,” was
going “up and down,” and was getting upset with Mr. Levasseur and the victim. The
Defendant would calm down and then become agitated again. Mr. Levasseur recalled
that while he and the Defendant were smoking cigarettes on the porch after dinner, the
Defendant told him that he was trying to create an invention for Homeland Security and
that everyone, including the victim, was not listening to him and not “backing him up.”
The Defendant said, “People that don’t help me move forward … ought to be shot.” The
Defendant became upset with Mr. Levasseur when Mr. Levassuer disagreed with him
over which part of the lawnmower needed repair. After the lawnmower was repaired, the
victim began mowing the lawn, and Mr. Levasseur returned to his home.

       On cross-examination, Mr. Levasseur testified that the Defendant experienced
“different states of agitation” during that evening. While he and the Defendant were
smoking, the Defendant told him that he was planning on selling an invention or an idea
to Homeland Security but that no one would talk to him. The Defendant grew more upset
during the conversation. The Defendant stated that “no one wants to help me” and that
they are “all against me.” Mr. Levasseur said that although the Defendant stated that
“they ought to be shot,” the Defendant never specified who “they” were. Mr. Levasseur
also said that while the Defendant was “going up and down in agitation,” they were both
able to understand each other and that at one point, they were able to carry on a
conversation about the military.

       Ms. Carolyn Goins, the victim’s neighbor, testified that on August 26, 2012, she
heard gunshots followed by “[a] lot of screaming and yelling and cursing.” She heard
someone mowing the lawn close to her property line and went outside on her porch. She
did not know who was mowing. When the first shot rang out, the lawnmower shut off,
and Ms. Goins heard screaming and yelling. After hearing a second shot, Ms. Goins saw
a man in a medium blue shirt run to the victim’s house and up the deck and try to enter
the house. Another shot rang out, and the man ran to the back of the house, turned
around, and returned to the door. Ms. Goins heard another shot. She stated that the man
continued running from the back of the house to the door but never entered the house.
After the man ran to the door for a third time, he fell on the deck in front of the door.

      Ms. Goins testified that she must have been in shock and that once she realized
what had occurred, she returned inside her home and called 911. She looked outside
from her back door and saw a man in a white shirt on the deck. She said the man had the
                                          -3-
injured man by the leg in an apparent attempt to move him. Ms. Goins reported to the
911 operator that she believed someone was trying to move the injured man, and she
returned to her home because she was afraid. Ms. Goins returned outside once the police
officers arrived. She noticed that the victim’s truck, which had been parked by an
outbuilding, was backed up to the steps of the victim’s deck. She did not know the
Defendant and had never met him.

       Detective Blake Witt and Sergeant Mike Hayes with the McMinn County Sheriff’s
Office responded to the scene. Detective Witt testified that the Defendant came from
behind a burgundy pickup truck and approached Sergeant Hayes in “kind of an erratic”
manner. The Defendant was “sweating profusely” and had blood on his chest and around
his neck. The Defendant said he was uninjured. Detective Witt had the Defendant sit
down by the patrol car and asked him if anyone was injured. The Defendant reported that
an injured man was behind an outbuilding, that the man had tried to kill the Defendant,
and that the Defendant was defending himself. The officers advised the Defendant that
they needed to secure the scene, handcuffed the Defendant for safety purposes, and
placed him in the back of the patrol car.

       Detective Witt testified that the deck was in disarray, that a truck was backed up to
the deck, and that a water hose was running water nearby. The tailgate of the truck was
open; there were no items in the bed of the truck; and items were scattered on the grass
around the truck. Detective Witt stated that it appeared the items had been removed from
the bed of the truck and placed on the ground. The door leading to the home from the
deck was open, and the screen door was closed but unlocked. The officers did not find
anyone inside the home.

       Detective Garry Miller interviewed the Defendant at the scene in Detective Witt’s
presence. Detective Miller advised the Defendant of his rights, and the Defendant agreed
to waive his rights and speak to the officers. Detective Witt stated that the Defendant
said that the deceased man was not actually the victim but had “undergone plastic
surgery,” that the victim attempted to shoot him, that the Defendant grabbed the gun, and
that shots were exchanged. Detective Witt also stated that the Defendant’s erratic
behavior “sort of calmed down a little bit” but that his statements remained consistent.
Detective Witt said that the Defendant was responsive to questions and that his responses
seemed appropriate.

        On cross-examination, Detective Witt testified that the Defendant’s behavior was
erratic in that he was in a “panic mode” and was “sweating profusely.” He denied that
the Defendant seemed confused and said that they engaged in a “normal conversation”
under the circumstances. Detective Witt stated that there was an audio recording of the

                                           -4-
Defendant’s interview with Sergeant Miller. However, the recording was not entered as
an exhibit at trial.

       McMinn County Detective Greg Earps, the lead investigator in the case, went to
the scene and viewed the victim’s body, which was located behind an outbuilding. The
victim’s shirt was “bunched up” under his arms, was wet, and was soaked with blood.
Detective Earps rolled over the victim’s body and saw multiple stab wounds in the
victim’s back.

       Detective Earps observed a lawnmower lodged in an area of tall grass. Although
the lawnmower was not running, the key was in the “on” position; the gear shift and
blade were engaged; and the parking brake was not set. There was blood on numerous
areas of the lawnmower, bird shot pellets on the seat, shotgun wadding on the ground
next to the mowing deck, and what appeared to be pellet marks on the hood.

        Detective Earps observed blood drops on the ground that made a trail. The blood
trail began at the lawnmower, went up to the deck and by the door, and led to behind the
outbuilding where the victim’s body was located. There were drag marks across stones
that led to the outbuilding. The victim’s truck was backed up to the deck and was sitting
on top of the blood trail. A weed eater was just off the edge of the driveway and in front
of the truck. A water hose was coming off the deck and down the steps and was running
when officers first arrived. The tailgate of the truck was down, and there were several
boxes and bags in the grass that appeared to have come from the bed of the truck.
Detective Earps observed blood on the tailgate of the truck, the step bar on the driver’s
side, and the front seat. The keys to the truck were in the ignition. The victim’s glasses
were located on the grass near the deck.

        Detective Earps found a knife handle that was missing the blade underneath the
water hose. He located a towel, a paper towel, and a blue shirt in a chair on the deck.
When he moved the towel, he located four spent shotgun shells, one live 12-gauge round,
two knife handles, three knife blades, and the victim’s cellular phone. A 12-gauge pump
action shotgun was lying underneath a picnic table on the deck. At trial, Mrs. Patterson
identified the knife handles as belonging to knives from her kitchen. She stated that the
shotgun belonged to her and that it was generally kept in the victim’s truck. Detective
Earps located a gun cabinet in the back bedroom of the home, and the door had been
taken off at the hinges. He observed blood on the deck, a grill, the bottom of the storm
door, and the outside of the glass on the door.

       Detective Earps and Detective Tim Carver interviewed the Defendant. Detective
Earps stated that he advised the Defendant of his rights and that the Defendant indicated
he understood his rights and agreed to speak to the officers. Detective Earps testified that
                                           -5-
the Defendant’s answers were not responsive to the officer’s questions and that the
Defendant was not able to provide any details about what had transpired. Detective
Earps explained that when he first asked the Defendant what had occurred, the Defendant
began discussing a man who dealt drugs in 1996 and then moved on to how his
grandmother died of cancer in 2005. When Detective Earps attempted to redirect the
Defendant to the events that led to the victim’s death, the Defendant stated that he was
“coming off some medication” and that “if this was going to court that he would need a
lawyer.” Detective Earps stated that the Defendant was cooperative and compliant with
his requests.

        The Defendant was not wearing a shirt and had blood underneath his chin, down
his neck, underneath and around his fingernail on his right hand, and on his ears, his
head, his right side, the back of his right arm, his pants, and his shoes. His right sock was
saturated in blood. The Defendant was allowed to shower after he was transported to jail.
After the Defendant’s shower, Detective Earps observed a scratch on the Defendant’s
right leg, a small cut on one of his fingers, a small abrasion on his neck, a scratch on his
left leg, and a small cut on his right ring finger. Detective Earps did not observe any
injuries on the Defendant’s back or side.

       Detective Earps testified that he collected what he believed to be gunshot residue
from the Defendant and sent to the Tennessee Bureau of Investigation (“TBI”) for testing.
The TBI found that the elements indicative of gunshot residue were absent but that the
result did not eliminate the possibility that the Defendant could have fired a gun, could
have handled a gun, or could have been near a gun when it was fired. Detective Earps
took a blood sample from the Defendant at the scene, and the results were negative for
drugs.

       The Defendant initiated an interview with Detective Earps and Detective Miller a
few weeks after the victim’s death. Detective Earps advised the Defendant of his rights,
and the Defendant waived his rights and agreed to speak with them. The Defendant told
the officers that prior to the victim’s death, the Defendant was outside and then went
inside to use the bathroom. He stated that while he was in the kitchen, the victim
accosted him and choked him until he passed out. The Defendant stated that when he
awoke, he was covered in blood. He also referenced someone who had plastic surgery to
look like the victim. Detective Earps said the Defendant was “very frank” in providing
the officers with information.

      On cross-examination, Detective Earps testified that his interview with the
Defendant at the scene was audio recorded and that his interview at the detective’s office
was video recorded. Detective Earps described the Defendant as coherent and very
cooperative while at the scene. The detective acknowledged that the Defendant’s
                                            -6-
explanation initially was not coherent but stated that the Defendant was focused on
telling him “the story that he wanted to tell.” Detective Earps said he stopped
questioning the Defendant once the Defendant requested an attorney.

       Detective Earps testified that although the Defendant had counsel when he was
interviewed several weeks later, Detective Earps did not contact counsel because the
Defendant voluntarily waived his rights after the detective “advised him strongly that he
had an attorney.” At one point, the Defendant mentioned gathering knives to cut weed
eater string, but Detective Earps did not see any cut string at the scene. Although Ms.
Goins had testified she saw a man in a white shirt, Detective Earps acknowledged that he
did not find a white shirt but that he found a light blue shirt and a dark blue shirt.

        TBI Special Agent Miranda Gaddes, a forensic scientist in the microanalysis unit,
testified that the knife handles went to the knife blades recovered from the scene. TBI
Special Agent Teri Arney determined that the spent shotgun casings were fired from the
shotgun found at the scene. The unfired shotgun shell was of the same manufacturer and
brand as the four fired shotgun casings. TBI Special Agent Jennifer Shipman, a serology
and DNA analyst, determined that the victim’s blood was on the knife blades, one of the
knife handles, the Defendant’s jeans and right sock, and a swab taken from the
Defendant. A partial profile of the victim’s touch DNA was on the other two knife
handles.

       Dr. Steven Cogswell, a forensic pathologist, performed the autopsy on the victim.
He testified that the victim was shot with a shotgun four times, resulting in multiple
birdshot pellet wounds. The victim also had seventeen stab wounds on his back, chest,
and neck. Dr. Cogswell determined that the victim was shot on the right and left sides of
his torso, on the top of his head, and on the edge of his ear. He stated that the birdshot
pellets were fairly lightweight and only penetrated the skin and subcutaneous fat and
muscle. None of the pellets entered the body cavities, damaged the victim’s internal
organs, or were fatal.

       Dr. Cogswell testified that the gunshot that impacted the left side of the victim’s
torso resulted in pellet wounds that extended down onto the victim’s left leg and also
onto his lower left chin. The pellets at the victim’s thigh headed in an upward direction,
while the pellets below the victim’s knee headed in a downward direction. Dr. Cogswell
said the direction of the pellets indicated that the victim was in a sitting position when he
was shot. Dr. Cogswell stated that the impact of the gunshot to the victim’s left torso
resulted in a vertical spread of pellets of approximately thirty inches in diameter, and he
estimated that as a result, the victim was shot from twenty or more yards away. The
impact of the gunshot to the victim’s right torso resulted in a pattern of pellets that was
approximately twenty inches in diameter. Dr. Cogswell estimated that the victim was
                                            -7-
shot in the right torso from fifteen to twenty yards or more away. He stated that the
wounds from the gunshots on the left and right sides of the victim’s torso were consistent
with the victim’s driving a lawnmower when he was shot.

        Dr. Cogswell testified that a third gunshot impacted the top portion of the victim’s
head and resulted in a few pellet wounds on his forehead and numerous grazed pellet
wounds across the top of his scalp and moving toward the back of his head. Dr.
Cogswell determined that the victim was facing the shooter when he received this
gunshot wound. The impact of the gunshot resulted in a partial pattern of pellets that was
about seven inches in diameter. Because there was only a partial pattern, Dr. Cogswell
could not determine the specific distance from which the gun was fired, but he estimated
that the shotgun was fired from a close range of ten yards or more.

       Dr. Cogswell testified that a fourth gunshot grazed the side of the victim’s ear and
resulted in pellet wounds down the side of his head and toward his back. Dr. Cogswell
stated that the pattern of pellets was tighter than the patterns from the other gunshot
wounds and estimated that the shotgun was fired at a distance of less than ten feet.

        The victim had five stab wounds on his chest with three down the middle of his
chest and one on each side of his upper chest. He also had nine stab wounds on his back,
most of which were clustered over the left shoulder blade. The wounds on the victim’s
back, in combination with the wounds on his chest, struck his left lung and aorta and
were fatal wounds. The victim had two stab wounds in the right shoulder that did not
strike any vital organs, a stab wound above his left ear that hit his skull, and a stab wound
to the neck that penetrated the muscles but did not hit the spinal cord. He also had a
gaping stab wound to the left side of the neck that cut the jugular vein, and Dr. Cogswell
said this wound alone would have been fatal.

       Dr. Cogswell determined that the cause of the victim’s death was multiple stab
wounds and multiple gunshot wounds. He stated that death would not have been
immediate and estimated that it would have taken ten to fifteen minutes and up to
possibly thirty minutes for the victim to lose enough blood to result in his death. Dr.
Cogswell acknowledged, “That’s probably on the outside, but it’s certainly longer than
one or two minutes.” He said the victim’s ability to move was only impacted by the stab
wounds and the bleeding that resulted.

       On cross-examination, Dr. Cogswell testified that the shotgun wounds would have
required medical attention. He acknowledged that there was no way to determine the
victim’s position when he was stabbed. He stated that it was possible the victim was
involved in the struggle during which the victim received the stab wounds while the
victim and the perpetrator were facing each other but that it was not “terribly likely.” On
                                            -8-
redirect examination, Dr. Cogswell testified that most of the stab wounds entered straight
into the victim’s back with little lateral deviation and that such a path was likely more
consistent with the perpetrator attacking the victim from behind.

                                     Defense Proof

        The defense presented the testimony of Dr. Kimberly Brown, a forensic
psychologist at Vanderbilt University, whom the trial court accepted as an expert in
forensic psychology. Dr. Brown evaluated the Defendant based on a request by the
defense and reviewed the Defendant’s medical records, jail records, the warrant, the
recording of the 911 call, photographs of the crime scene, the Defendant’s audio recorded
statement on the day of the offense, his video recorded statement at the jail, the autopsy
report, witness statements, and TBI reports.

       Dr. Brown met with the Defendant on February 26, 2014, while he was
incarcerated at Riverbend Maximum Security Institution (“Riverbend”). She was unable
to conduct a full interview with the Defendant because most of his answers to her
questions were nonsensical. The Defendant had difficulty focusing; his speech did not
make sense; and his thinking was disorganized. Dr. Brown stated that from the beginning
of the interview, “it was pretty clear that this was someone who was quite psychotic and
who was going to have a great deal of difficulty communicating for the interview.”

        When Dr. Brown asked the Defendant why he was at Riverbend, he responded
that “it was a limitation of the Circuit Court in the 10th District.” He discussed eight
hearings and maintained that his transfer to Riverbend was punishment for the crimes
with which “they” were involved, was a way of gagging and hampering him, and was
done for financial gain. The Defendant rambled from topic to topic, used words that did
not exist, and would begin responding to a question before drifting off and talking about
another topic.

        Dr. Brown testified that the Defendant had numerous paranoid delusions. He
reported feeling confused, disoriented, and isolated but denied feeling homicidal or
suicidal at that time. He maintained that prison officials were poisoning his food and
milk, that he had been physically and sexually assaulted in jail, and that the Riverbend
officials were conspiring with McMinn County officials. He discussed a racketeering
organization that involved the mental health institutes where he previously had been
treated. He told Dr. Brown that an organized crime group called the “Outlaws”
kidnapped and murdered his relatives and were responsible for various sex-related
crimes. He referred to “surgical fraud,” which Dr. Brown understood to mean that
surgeons in the area were changing people’s appearances to make them look like others.
The Defendant believed that the man whom he killed had plastic surgery and skin grafts
                                          -9-
to look like the victim. He maintained that his brother and his mother were imposters and
that his actual mother had been kidnapped and possibly murdered.

        Dr. Brown testified that the Defendant’s responses to her questions about his
understanding of the court proceedings were “mostly illogical.” The Defendant stated
that an attorney “[f]inds mental competency and paralegal assistance and representation
of the decorum itself, the decorum and the district you are in.” He made up words like
“pearlatory” and “unpearlatory” and maintained that the court was involved in a federal
trafficking ring.

       When questioned about the offense, the Defendant stated that he was the victim
and that a group of people were conspiring against him, had killed many members of his
family, and were replacing them with imposters. He believed that the group was using
his children to make child pornography and that the victim was poisoning his coffee and
trying to kill him. The Defendant stated that on the day of the offense, he and the victim
argued about child pornography and the murder of his family, that the victim
overpowered him and choked him, that the Defendant blacked out, and that the
Defendant was covered in blood when he awoke. Dr. Brown stated that the Defendant
could not explain how the victim was shot and stabbed and that the Defendant said, “I
found him, I found the body.”

        Dr. Brown testified that the audio recording of the Defendant’s statement on the
day of the offense provided a “snapshot” of how he presented that day. She stated that
the Defendant’s behavior and speech while giving the statement established that he was
“quite impaired.” She also stated that the Defendant’s behavior when he gave the
statement was similar to his behavior when she attempted to interview him in that he was
psychotic, was not making sense, and was unable to carry on a logical conversation. The
Defendant discussed various delusional ideas and was “all over the place.” He talked to
officers about a man named George Sparks who was selling drugs in 1996, the
Defendant’s grandfather taking platinum valued at one million dollars, and his
grandmother dying. The Defendant told the officers that a man informed him that the
Defendant’s children were being forced to make child pornography and that the
Defendant learned that “they” killed “some of his people.” The Defendant maintained
that his mother was not really his mother and that the DNA of the woman who claimed to
be his mother would not match his mother’s DNA.

        Dr. Brown noted that the Defendant told the officers that he was going to be killed
and that he had put “two and two together.” The Defendant stated that the victim was not
really the victim but a man named “Fred James.” He discussed wanting his blood taken
to prove a point, but Dr. Brown was unable to follow what point the Defendant wanted to
prove. He claimed that various family members had been killed, including his brother,
                                          - 10 -
his father, the victim, and his grandfather. He told the officers that he could provide the
officers with all of the information to verify his claims, that “[t]here is proof in a book,”
and that “[o]thers are going to see the truth.” He also told officers that the issues spanned
six or eight counties and that they should request assistance from a state investigator.
The Defendant maintained that he “kinda blacked out” prior to the events that led to the
victim’s death. He believed that the victim was an imposter and put something in the
Defendant’s coffee that morning in an effort to poison him.

        Dr. Brown testified that the Defendant experienced a delusion called Capgras
Syndrome, which is characterized as a belief that the sufferer’s loved ones have been
replaced by imposters. She stated that the Defendant believed that the only way the
identities of the imposters could be verified was through DNA. She also stated that the
Defendant had experienced delusions prior to the date of the offense and noted that
according to the records from the facility where the Defendant had been released a few
weeks prior to the offense, the Defendant talked about his mother being an imposter and
his family members being killed. Dr. Brown noted that the Defendant had long-standing
delusions both before and after the offense that he was being poisoned through his food
and refused to eat for periods of days.

        Dr. Brown reviewed the Defendant’s history of mental health issues and stated
that his first experience with the mental health system occurred at the age of thirteen
when he was hospitalized in an adolescent treatment program from November 1993 until
March 1994. He was transferred to another hospital where he remained until April 1994.
Dr. Brown noted that the Defendant was not exhibiting psychotic symptoms at that time
and explained that such symptoms generally do not emerge at that age. Rather, the
Defendant was acting out, being impulsive, getting into trouble, and using drugs. He was
hospitalized for approximately one month at the age of sixteen. He had been smoking
marijuana, drinking alcohol, was depressed, and had a friend who had died the month
prior to the Defendant’s hospitalization. The Defendant also received treatment from an
outpatient mental health facility.

       Dr. Brown testified that in 2010 or 2011, the Defendant began exhibiting
psychotic symptoms and having delusions and fixed false beliefs that were often paranoid
in nature. He began having disorganized thinking and speech. Although the Defendant
was treated for the symptoms, he often refused to take the medication because he
believed that the medication was a way in which to poison him.

       Dr. Brown testified that the Defendant was in a mental health facility one month
before the victim’s death, during which time the Defendant discussed his family being
killed by a Mexican mafia and his mother being an imposter. During the weeks that the
Defendant lived with the Pattersons, he went to the emergency room on two occasions
                                           - 11 -
because he believed that he was being poisoned and was toxic. During his first trip to the
emergency room, the Defendant reported that he believed he had contracted a sexually
transmitted disease through the laundry and that he had a “foreign object” in his lip. The
medical records noted that the Defendant was psychotic and had paranoid delusions. He
was prescribed an antibiotic and an antifungal medication and was discharged because he
was not found to be an immediate threat to himself or others.

       Dr. Brown noted that the Defendant underwent a forensic mental health evaluation
by Volunteer Behavioral Health (“Volunteer”) in October 2012, a few months after the
offense. According to the records, the Defendant was paranoid and delusional and had
various conspiracy theories. He also had grandiose delusions where he believed he
taught himself three languages and made blueprints for a lock design and tactical assault
gear that both the FBI and the TBI wanted. The officials at Volunteer found that the
Defendant had highly unrealistic beliefs about his case and was delusional about his
attorney. He repeated his beliefs that the victim was an imposter who had been
attempting to poison him. The officials noted that the Defendant had relayed a number of
conspiracy theories involving his family, the police, and the mental health professionals
who had treated him in the past. The Defendant was not taking medication and was not
causing problems in jail but was noted to be talking to himself. Based on concerns about
the Defendant’s mental state at the time of the evaluation, the Defendant was referred to
an in-patient forensic evaluation at Moccasin Bend Mental Health Institute (“Moccasin
Bend”).

        While at Moccasin Bend in January 2013, the Defendant repeated his claims that
the victim was an imposter and that people had been poisoning his food. He was
described as guarded, paranoid, delusional, confused, and disorganized in his thinking.
The officials prescribed medication and opined that the Defendant was competent and
that an insanity defense could not be supported. Dr. Brown did not know whether the
officials at Moccasin Bend had a complete set of the Defendant’s medical records.

       Dr. Brown diagnosed the Defendant with schizophrenia. She concluded that the
Defendant was psychotic at the time of the offense, that the psychosis directly related to
the victim and the Defendant’s actions in killing the victim, and that the psychosis caused
the Defendant not to appreciate the wrongfulness of his actions. Dr. Brown testified that
the Defendant believed that the victim was an imminent threat to him and his family. Dr.
Brown noted that the Defendant stated following his arrest that he was defending himself
and that he later stated that he was the victim. Dr. Brown did not believe that the
Defendant was exaggerating during the evaluation and noted that the Defendant had
exhibited the same symptoms prior to the offense. She stated that it was difficult to fake
the extent of disorganization of thinking demonstrated by the Defendant.

                                          - 12 -
       On cross-examination, Dr. Brown testified regarding the Defendant’s prior drug
use as a teenager and its effect on his mental health. She stated that those who are
predisposed to developing schizophrenia and use drugs as teenagers may have psychotic
episodes earlier into adulthood than those who are predisposed but do not use drugs. Dr.
Brown noted that medical records from 2014 reflected that the Defendant had not used
drugs in the past five years and that, thus, drug use should not have caused his mental
health issues. Dr. Brown stated that although records from an assessment in July 2010
included a diagnosis of substance abuse disorder, there was no indication that the
Defendant was using drugs in 2010. She explained that the diagnosis was made because
the Defendant had a drug problem in the past and there was always a risk of recurrence.
In 2012, the Defendant was housed at DeBerry Special Needs Facility, which Dr. Brown
described as a mental health facility.

       Dr. Brown testified that she met with the Defendant for one hour. She did not
interview any of the Defendant’s family members because she did not believe that the
interviews were necessary. She noted that none of the Defendant’s family members
witnessed the offense and that reports from his family members were in the records.

       In addition to schizophrenia, Dr. Brown also diagnosed the Defendant with anti-
social personality disorder, which she stated was a diagnosis that often accompanied
schizophrenia. She stated that while some people with schizophrenia have hallucinations,
the Defendant never admitted to having hallucinations. She stated that only a small
portion of those whom she had diagnosed with schizophrenia or another psychosis did
not appreciate the wrongfulness of their actions. In explaining her conclusion that the
Defendant did not appreciate the wrongfulness of his conduct, Dr. Brown stated that the
Defendant “thought that killing someone who was trying to kill him[,] … killed his
family[,] and was sexually abusing his kids was the acceptable thing to do, it was the way
to protect himself and his family. So, in that way, because of the psychotic disorder and
his frame of thinking at that time, he didn’t know it was wrong.”

       Dr. Joe Mount, a psychologist at Middle Tennessee Mental Health Institute
(“MTMHI”), was accepted by the trial court as an expert in forensic psychology. A
forensic team, which included Dr. Mount, a forensic psychiatrist, a social worker, and a
forensic nurse, evaluated the Defendant for a thirty-day period pursuant to a court order
in September 2014. Dr. Mount testified that the forensic team determined “almost
immediately” that the Defendant was psychotic and delusional. The Defendant’s speech
was disorganized; he used words that either were made up or did not go together in the
same sentence; and he falsely believed that he had cancer and other physical health
issues. He was so disorganized that the team was unable to conduct psychological
testing.

                                          - 13 -
       In October 2014, the forensic team notified the trial court that they believed the
Defendant was not competent to stand trial, but they deferred a decision regarding the
Defendant’s mental state at the time of the offense. Dr. Mount explained that the team
wanted to treat the Defendant in an effort to bring him up to the competence necessary to
stand trial and examine additional information to determine his mental state at the time of
the offense. The Defendant remained hospitalized until July 2015.

       Dr. Mount testified that the process by which the team determined the Defendant’s
state of mind at the time of the offense was similar to the process employed by Dr.
Brown. The team did not believe the Defendant was capable of taking personality and
other psychological tests. Dr. Mount stated that it was obvious to the team that the
Defendant was “overtly and floridly psychotic” and was not malingering. The Defendant
was placed on antipsychotic medication, as well as medication to combat the side effects.

        The forensic social worker interviewed numerous people who knew the
Defendant, including Mrs. Patterson, and the team gathered as many records as possible.
Dr. Mount noted that in addition to the Defendant’s prior mental health history as
testified by Dr. Brown, the Defendant also entered a wilderness program at the age of
nine, which Dr. Mount stated was the youngest that he had ever seen anyone sent to a
wilderness program. The team reviewed records relating to the offense and the
Defendant’s audio and video recorded statements.

       Dr. Mount testified that in February 2015, the team sent a letter to the trial court in
which they stated that the Defendant “was unable to appreciate the wrongfulness of the
alleged offense due to mental illness or mental defect. And in this case, it is severe
mental illness, schizophrenia.” Dr. Mount stated that the conclusion was a unanimous
decision reached by the team.

        On cross-examination, Dr. Mount testified that the Defendant’s Axis II diagnosis
was anti-social personality disorder. Dr. Mount acknowledged that those who have the
disorder often have difficulty with authority figures, do not like to follow rules, lack
empathy for others, may mistreat or injure others, may lie to authority figures, may make
up stories to explain their behavior, and may conceal evidence of crimes. Dr. Mount
stated that the diagnosis did not entirely explain the Defendant’s behavior and that much
of his behavior was explained by his psychosis at the time of the offense. Dr. Mount was
aware that the Defendant had been diagnosed with oppositional defiant disorder at a
young age and explained that the disorder relates to a young person who does not want to
follow rules and is oppositional to others.

       Dr. Mount testified that the recording of the Defendant’s interview with officers
on the day of the offense showed the Defendant’s mental state at that time. Dr. Mount
                                            - 14 -
did not recall Mrs. Patterson providing information of an antagonistic relationship
between the Defendant and the victim or that on the day prior to the offense, the
Defendant was afraid of the victim because the Defendant had broken the victim’s
lawnmower. Dr. Mount acknowledged receiving information about the Defendant’s
efforts to clean the scene following the offense, and he understood that the Defendant
was not on antipsychotic medication at the time of the offense.

        The defense recalled Detective Earps and played to the jury his video recorded
interview of the Defendant conducted a few weeks after the offense. The video depicted
the Defendant informing Detectives Earps and Miller that he was still sick from
medication that “he” made the Defendant drink the day before the offense. In response to
questioning by the officers, the Defendant stated that the medication was “Hydal HCI
time release” medication and a substance that looked like coffee creamer. He said he was
still dazed from the medication and had written notes.

        An officer asked the Defendant if he was aware that he had an attorney, and the
Defendant acknowledged that he had an attorney. He stated that he had asked his
attorney to obtain another toxicology test on the Defendant’s blood but that his attorney
failed to do so. The Defendant maintained that he was the victim in the case. He asked
the officers if they had heard the term, “proxy,” and then attempted to define it as a threat
that he received if he went to law enforcement. When asked why he would be threatened,
he stated that those on a list he had prepared were producing and selling child
pornography. Detective Earps asked the Defendant whether he had undergone a mental
evaluation yet, and the Defendant responded that he had not.

       The Defendant told the officers that the deceased man had undergone surgery and
that the blood that was on the Defendant would not match “all of them.” He stated that
he was unsure whose blood was on him but that he assumed the blood belonged to one of
the men in his written statement. Detective Miller asked, “We’re not running are we?”
Detective Earps responded, “Yes.” Detective Earps then advised the Defendant of his
rights. The Defendant stated that he understood his rights and that he wanted to
cooperate. He said that the medication made concentrating difficult; he acknowledged
that he had counsel but that counsel would not follow his instruction; and he wanted the
District Attorney General to know that he was willing to cooperate.

       The Defendant told the officers that the victim was already dead prior to the
offense and that the man who was posing as the victim had been engaging in criminal
impersonation and working with a group that took the Defendant’s information from the
Tennessee Department of Correction and was using the Defendant’s children to produce
child pornography. The Defendant stated that the man who was posing as the victim told

                                           - 15 -
him that “[t]his is what $10,000 to $15,000 worth of plastic surgery will do” and said to
the Defendant, “I killed him, and I’m going to kill you too.”

       The Defendant stated that he had been creating designs for missile defense and
border patrol. He said that following his release from prison, “Mr. Kershwen” instructed
him to go to Athens, Tennessee, to complete his blueprints. The Defendant said he was
instructed to pay “them” half of everything he earned or his family would be murdered.
He stated that he went to live with Mrs. Patterson and a man who was supposed to be the
victim but that the victim had already been killed. He maintained that financial records
and other records would show that “the man” had been meeting people in Cookeville,
Chattanooga, and Oak Ridge. The Defendant stated that at one point, the man mentioned
“Fred James.”

       The Defendant told the officers that on the day of the offense, he went to the
bathroom and then returned to the kitchen where he saw the man who was posing as the
victim. The man accused the Defendant of “stalling” and not drawing anything. The
Defendant said after he told the man that he would not agree to help “them,” the man
grabbed the Defendant by the neck and “choked [him] out.” The Defendant maintained
that when he awoke, he had blood on him. He also maintained that the blood from the
scene would not belong to the victim. He stated that he had been given “psychotrophic”
medication and that “Godsey” was traveling to Nashville to have his tattoos removed.
The Defendant said he had not abused drugs for more than five years and denied taking
drugs since his release from prison. He concluded by stating that his statement may not
help him but that “[I]t will help a whole lot of little children.”

       Detective Earps testified that he was aware that the trial court had ordered the
Defendant to undergo a mental health evaluation. Detective Earps did not understand the
Defendant’s statements regarding designs, blueprints, and missile defense or the names
mentioned by the Defendant. Detective Earps stated that the Defendant paused as if he
was thinking about what he wanted to say before answering questions.

       On cross-examination, Detective Earps recalled that at the preliminary hearing, the
general sessions judge granted the Defendant’s request to make pro se motions.
Detective Earps acknowledged that during the hearing, the Defendant was articulate and
responsive to the judge’s questions. The Defendant moved for a change of venue,
arguing that the victim was well respected in the tight-knit community. On redirect
examination, Detective Earps acknowledged that the preliminary hearing was in March
2013 and said he did not know whether the Defendant was medicated at the time of the
hearing or during the video recorded interview.



                                          - 16 -
                                  State’s Rebuttal Proof

       Dr. Stephen Rutledge, a psychologist, was accepted by the trial court as an expert
in psychology. He was a member of the team from Moccasin Bend who evaluated the
Defendant pursuant to a court order in early 2013. The other members of the team
included a psychiatrist, the forensic director, the forensic coordinator, two senior
psychological examiners, and a social worker. The Defendant was at the facility for nine
days, during which time he was interviewed and administered a cognitive impairment
screening test. The team also reviewed the affidavit of complaint, the trial court’s order,
Volunteer’s outpatient evaluation report, a news item from Channel 12, the in-patient
referral, notes from the TDOC, and dates from three different facilities. The Defendant
was interviewed five or six times. During one interview, the Defendant was tired and
experienced problems carrying on a conversation because his mind was wandering.

        Dr. Rutledge testified that the Defendant received a score of twenty-three out of
thirty on the mini-mental status exam (“MMSE”), which indicated a mild level of
cognitive impairment. The cognitive screening test also had an executive function task
during which the Defendant was asked to take a piece of paper, fold it in half, and place it
on the floor. He took the piece of paper but was unable to complete the other steps. Dr.
Rutledge stated that as a result, he believed that the Defendant’s executive function “was
not in very good shape.” The screening test also included a delayed recall task during
which the Defendant was given three words, was asked a series of questions, and was
then asked to recall the three words. He was able to recall two words and recalled the
third word after he was provided a hint. Dr. Rutledge believed that the Defendant’s
ability to think was “somewhat impaired” by his psychotic illness.

       Dr. Rutledge stated that the Defendant had an extensive mental health history that
began at childhood. Dr. Rutledge noted that the Defendant was diagnosed as a child with
conduct disorder, which involved more aggressive or violent behavior and implied a
greater behavioral disturbance than someone with oppositional defiant disorder.

        Dr. Rutledge testified that the team diagnosed the Defendant with psychotic
disorder, not otherwise specified. He explained that while the team concluded that the
Defendant had a psychotic disorder, they were unclear what specific psychotic disorder
the Defendant had. Dr. Rutledge noted that the Defendant was delusional but was not
hallucinating. The team also diagnosed the Defendant with “preside [sic],” not otherwise
specified with anti-social, narcissistic, and paranoid themes. Dr. Rutledge testified that
while the team concluded that the Defendant was mentally ill and psychotic, they also
unanimously concluded that the Defendant was not under such a mental defect of reason
that he was unable to understand the nature and wrongfulness of his actions. They found
that the Defendant had the capacity to conform his conduct to the law.
                                           - 17 -
       Dr. Rutledge stated that the Defendant said he knew that the term “guilty” meant
that “you did it” and that the purpose of a trial was to determine whether a person is
guilty or innocent. The Defendant was able to describe “what it took to be termed
competent” to stand trial. Dr. Rutledge stated that the Defendant said he wanted to be
careful about what he said, which implied that the Defendant understood that whatever he
said could incriminate him. While the Defendant was cooperative with the team, he was
“disruptive” and “difficult” with other patients. He engaged in a physical altercation with
a patient and colluded with another patient against a third patient.

       Dr. Rutledge testified that the Defendant’s statements about what occurred on the
day of the offense were in some ways “confusing,” “disjointed,” and “contradictory.”
The Defendant stated that he was concerned about a child pornography ring and that the
identity of the victim had been changed through plastic surgery. He mentioned that “it
was due to the meds he was on” and referenced “some men who were stressful to the
victim.” He discussed someone putting medication in his food. He stated that on the day
of the offense, he was weed eating and performing yard work. He said he went to the
bathroom, returned outside to smoke, and then went inside to retrieve knives. He stated
that the victim was the aggressor. When asked about the knives, the Defendant said that
he planned to use them to cut the weed eater string and that he took three knives because
they were dull. He also said he planned to use the knives to unclog the “string trimmer.”
He described being choked, losing consciousness, and waking up with blood everywhere.

       Dr. Rutledge testified that the Defendant’s delusions were not well formed. Dr.
Rutledge explained that with a person who has well-formed delusions, the delusions are a
part of a larger system of thought and encompass the person’s world view. He stated that
he had encountered patients who had committed criminal acts but believed they were
engaging in some other act that was entirely different from the act they were actually
doing. Dr. Rutledge did not believe that the Defendant was one of those patients and
explained that the Defendant “believed this, he believed that, he believed that over there.
I didn’t get a sense of a cohesive system.” As a result, the team believed that the
Defendant was not “out of control delusionally.”

       Dr. Rutledge testified that he based his conclusions in part upon the Defendant’s
actions in cleaning the crime scene, which Dr. Rutledge described as “goal directed
behavior.” Dr. Rutledge stated, “It seemed to us that [the Defendant] knew that what he
had done was not okay, and he needed to tidy it up.”

      On cross-examination, Dr. Rutledge testified that those whose delusions are well
formed behave in ways that serve the delusions regardless of whether such behavior
complies with the law. He did not observe that quality in the Defendant. While Dr.

                                          - 18 -
Rutledge did not recall seeing a great deal of narcissism evident in the Defendant, other
members of the team did, resulting in the diagnosis.

       Dr. Rutledge acknowledged that while the trial court’s order allowed Moccasin
Bend to evaluate the Defendant for thirty days, the Defendant was discharged after nine
days. Dr. Rutledge also acknowledged that the team relied upon a news segment where it
was reported that by all accounts, the Defendant and the victim did not get along. The
team did not interview family members or those who had made the news report. Dr.
Rutledge stated that while the news segment was relevant in determining why the
Defendant would commit such an act, it was not considered in his diagnosis or his
findings. The team did not receive the autopsy report, the autopsy photographs, the
Defendant’s recorded interview with the police, or a majority of the Defendant’s medical
records. Dr. Rutledge acknowledged that Dr. Brown “got all kinds of stuff that we didn’t
get” and that the additional medical records and discovery possibly could have assisted
the team in diagnosing the Defendant. On redirect examination, Dr. Rutledge confirmed
that he believed he was able to form a reliable professional opinion based on the
interviews with the Defendant and the information that he was given.

        McMinn County Sheriff Officer Brian David Buckna, a booking officer, testified
that the Defendant was brought to the jail on August 26, 2012, and was kept in the
holding cell. Officer Buckna stated that when the Defendant first arrived, he was “calm,
cool and collected” and that “[i]t was like nothing bothered him.” The Defendant asked
for blankets and a mat and then went to sleep after receiving them. Officer Buckna stated
that during the next three weeks, the Defendant followed the rules, was able to dress and
undress himself, was able to shower without assistance, was aware of his surroundings,
was able to communicate, and did not appear to have any lapses in memory. During the
first three weeks of the Defendant’s incarceration, Officer Buckna did not see any
manifestation of mental issues. Toward the end of the three weeks, the Defendant began
talking to himself.

       On cross-examination, Officer Buckna acknowledged that he did not have any
mental health training. He also acknowledged that he could only state that the Defendant
generally was compliant with his imprisonment during the first few weeks. Officer
Buckna saw the Defendant two or three times a week. Officer Buckna stated that he
would not know if officers working on other shifts had problems with the Defendant
unless those officers reported them.

       Following the conclusion of the proof, the jury returned a verdict finding the
Defendant guilty of premeditated first degree murder. The trial then proceeded to the
penalty phase.

                                         - 19 -
                                        Penalty Phase

        Prior to trial, the State filed a notice of its intent to seek a sentence of life without
the possibility of parole. The State relied on one aggravating circumstance: the
Defendant was previously convicted of one or more felonies with statutory elements
involving the use of violence to the person. See T.C.A. § 39-13-204(i)(2). The State
listed the Defendant’s prior aggravated assault conviction in September 2010 and his
prior aggravated robbery conviction in June 2001 as the basis for applying the prior
violent felony aggravating circumstance.

        During a jury-out hearing, the trial court found that both aggravated assault and
aggravated robbery could be accomplished without the use of violence to the person and
that, as a result, the trial court was required to examine the underlying facts supporting
the convictions. The State responded that it did not have any information about the
underlying facts of the Defendant’s prior aggravated robbery conviction. The State
provided the trial court with a copy of the indictment and the affidavit of complaint
related to the Defendant’s prior aggravated assault conviction that resulted from a guilty
plea. The indictment and the affidavit of complaint were entered as exhibits to the
hearing but are not included in the appellate record.

        The trial court read the indictment, which stated that the Defendant “unlawfully
and intentionally or knowingly caused [the assault victim] to reasonably fear [im]minent
bodily injury while utilizing a deadly weapon, to wit, a loaded firearm.” The trial court
also read the affidavit of complaint, which provided that on August 13, 2009, the
Defendant “did brandish and point a loaded firearm at [the assault victim] causing [him]
to fear for his life.” The trial court stated that the affidavit of complaint “from that same
factual incident” provided that the Defendant “did take from [a second victim’s] vehicle,
a 2003 Toyota Echo, from [his] possession by force, and used a firearm in the
commission of this offense.” Based upon the affidavit, the trial court found that the
Defendant’s aggravated assault conviction was a prior violent felony within the meaning
of Tennessee Code Annotated section 39-13-204(i)(2) and allowed the State to rely on
the conviction to establish the aggravating circumstance. The trial court found that the
State failed to establish that the Defendant’s aggravated robbery conviction was a prior
violent felony within the meaning of section 39-13-204(i)(2).

        During the penalty phase, the State entered a certified copy of the judgment of the
Defendant’s prior aggravated assault conviction into evidence. The State also read a
letter from Mr. Brian Patterson, the victim’s son, regarding the victim’s life and the
impact of the victim’s death. The Defendant presented the testimony of his mother, Ms.
Gail Owings, who testified regarding the Defendant’s history of mental health problems
and his history of drug and alcohol abuse.
                                             - 20 -
       At the conclusion of the hearing, the jury sentenced the Defendant to life without
the possibility of parole. The Defendant filed a motion for new trial, which the trial court
denied. The Defendant then filed a timely notice of appeal.

                                       ANALYSIS

                                        I. Insanity

       The Defendant maintains that the evidence established that he was insane at the
time of the offense. The State responds that substantial proof was presented at trial
supporting the jury’s rejection of the Defendant’s insanity defense. We agree with the
State.

       Tennessee Code Annotated section 39-11-501 provides:

       (a) It is an affirmative defense to prosecution that, at the time of the
       commission of the acts constituting the offense, the defendant, as a result of
       severe mental disease or defect, was unable to appreciate the nature or
       wrongfulness of the defendant’s acts. Mental disease or defect does not
       otherwise constitute a defense. The defendant has the burden of proving
       the defense of insanity by clear and convincing evidence.

       (b) As used in this section, “mental disease or defect” does not include any
       abnormality manifested only by repeated criminal or otherwise antisocial
       conduct.

       (c) No expert witness may testify as to whether the defendant was or was
       not insane as set forth in subsection (a). Such ultimate issue is a matter for
       the trier of fact alone.

       On appeal, this court “should reverse a jury verdict rejecting the insanity defense
only if, considering the evidence in the light most favorable to the prosecution, no
reasonable trier of fact could have failed to find that the defendant’s insanity at the time
of the offense was established by clear and convincing evidence.” State v. Flake, 88
S.W.3d 540, 554 (Tenn. 2002). Clear and convincing evidence is “‘evidence in which
there is not serious or substantial doubt about the correctness of the conclusions drawn
from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999)
(quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.2 (Tenn. 1992)). This
reasonableness standard of review is similar to the standard of review that this court
applies in reviewing the sufficiency of the convicting evidence. Flake, 88 S.W.3d at 551.
In applying this standard, this court “should consider all the evidence in the record in the
                                           - 21 -
light most favorable to the [S]tate in determining whether the jury appropriately rejected
the insanity defense.” Id. When the evidence is contested, this court “should rarely
reverse a jury’s rejection of the insanity defense under this deferential standard of
review.” Id. at 556.

       The Defendant asserts that once he established that he was insane at the time of
the offense, the State was required to rebut the defense by presenting evidence that
established the Defendant’s sanity beyond a reasonable doubt. Although the State must
establish all essential elements of a criminal offense beyond a reasonable doubt, “sanity is
not an element of a crime.” Holder, 15 S.W.3d at 911 (citing Patterson v. New York, 432
U.S. 197, 204-26 (1977)). Tennessee Code Annotated section 39-11-501 provides that
the defendant has the burden of establishing the affirmative defense of insanity by clear
and convincing evidence. See Flake, 88 S.W.3d at 554. The Tennessee Supreme Court
has “explicitly reject[ed] the notion that the State must rebut defense proof of insanity
with substantial evidence.” Id. The State may counter the defendant’s proof “by contrary
expert testimony, lay witnesses, or vigorous cross-examination designed to undermine the
credibility of the defense expert.” Id.

       “In determining whether a defendant is insane, a jury is entitled to consider all the
evidence offered, including the facts surrounding the crime, the testimony of lay
witnesses, and expert testimony.” Id. at 556. If expert testimony is presented at trial, the
jury must evaluate the credibility of the expert witnesses, determine the weight and value
of this testimony, and resolve all factual disputes raised by the evidence. Id. at 554
(citing Edwards v. State, 540 S.W.2d 641, 647 (Tenn. 1976)). This court will not
reweigh the evidence or reevaluate the jury’s credibility determinations. Id. (citing
Holder, 15 S.W.3d at 912). “Where there is a conflict in the evidence, the trier of fact is
not required to accept expert testimony over other evidence and must determine the
weight and credibility of each in light of all the facts and circumstances of the case.” Id.
(citing Edwards, 540 S.W.2d at 647). Although a jury “may not arbitrarily ignore
[expert] evidence,” it is “not bound to accept the testimony of experts where the evidence
is contested.” Id. at 556.

       All of the experts who testified at trial agreed that the Defendant suffered from a
severe mental disease. However, Dr. Rutledge disagreed with Dr. Brown and Dr. Mount
on whether the Defendant could appreciate the nature and wrongfulness of his conduct.
Dr. Rutledge pointed to several facts regarding the Defendant’s actions to support his
opinion that the Defendant appreciated the nature and wrongfulness of his conduct, and
Dr. Rutledge’s opinion was corroborated by additional proof offered by the State.

     Dr. Rutledge evaluated the Defendant within months of the offense, while Dr.
Brown and Dr. Mount evaluated him more than one or two years after the offense. Dr.
                                           - 22 -
Rutledge testified that the Defendant’s delusions were not well formed, that he was not
“out of control delusionally,” and that in committing the offense, the Defendant did not
believe he was engaging in entirely different conduct. On the evening prior to the
offense, the Defendant expressed his frustration to Mr. Levasseur that the victim and
others were not supporting the Defendant’s efforts to create an invention for Homeland
Security and that those who refused to help him “ought to be shot.” The Defendant’s
statements regarding the victim’s lack of support are not consistent with his claims
following the offense that the victim was an imposter who was poisoning him and was
part of a group that was forcing him to create the inventions. Moreover, although the
Defendant expressed different levels of agitation on the evening before the offense, Mr.
Levasseur was able to carry on a conversation with him, and they were able to voice their
disagreement over the required lawnmower repairs.

       The Defendant offered contradictory statements regarding the events that led to
the victim’s death. Shortly after the victim’s death, the Defendant told officers that he
killed the victim in self-defense, that the victim attempted to shoot him, that they
struggled, and that shots were exchanged. It was weeks after the offense that the
Defendant first claimed that the victim attacked him, that the Defendant lost
consciousness, and that he was covered in blood when he awoke and did not recall how
the victim died. He was unable to offer Dr. Rutledge a reasonable explanation for his
retrieval of the knives from the kitchen. Dr. Rutledge stated that the Defendant was
careful in responding to questions, which implied that he was aware that he could
incriminate himself. Likewise, Detective Earps stated that during the video recorded
interview, the Defendant paused before answering questions as if he was thinking about
what he wanted to say.

        Dr. Rutledge focused on the Defendant’s efforts to conceal the victim’s body and
clean up the crime scene as evidence that he understood what he had done was wrong.
The Defendant collected the knife handles, the knife blades, the shotgun shells, and the
victim’s cellular phone in a towel and removed his shirt. He dragged the victim’s body
from the deck and hid the body behind a shed. Police officers arrived to find a water
hose running on the deck in an apparent effort to wash away physical evidence. They
also observed the victim’s pickup truck moved up to the deck, the tailgate down, the bed
of the truck cleaned out, and items scattered on the grass. The jury could reasonably infer
that the Defendant had been preparing to place the victim’s body or evidence from the
scene in the bed of the truck for disposal.

       Officer Buckna reported that when the Defendant arrived at the jail on the day of
the offense, he was calm, pleasant, and able to communicate without any issues. The
Defendant requested a blanket and a mat and went to sleep. He followed the rules in the
jail and was cooperative with the mental health professionals. However, while at
                                          - 23 -
Moccasin Bend, he fought with other patients and colluded with another patient against a
third patient. The jury could reasonably infer from this behavior that the Defendant was
able to conform his behavior to the rules when he chose to do so.

       While the Defendant asserts that the jury erred in not finding him insane at the
time of the offense, the jury chose to credit the State’s expert witness over the
Defendant’s expert witnesses, and we will not disturb the jury’s verdict. See State v.
Colvett, 481 S.W.3d 172, 198 (Tenn. Crim. App. 2014). Viewing the evidence in the
light most favorable to the State, we conclude that the jury reasonably could have found
that the Defendant failed to establish that he was insane at the time of the offenses by
clear and convincing evidence. See Flake, 88 S.W.3d at 554.

                                     II. Sufficiency

       The Defendant maintains that the evidence is insufficient to sustain his conviction
for premeditated first degree murder and that the trial court erred in denying his motion
for new trial based on the insufficiency of the evidence. He specifically challenges the
sufficiency of the evidence of premeditation. The State responds that the evidence is
sufficient to support the conviction, and we agree with the State.

        When a defendant challenges the sufficiency of the evidence, the relevant question
for this court is “whether, after viewing the evidence in the light most favorable to the
State, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal,
“‘the State is entitled to the strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.’” State v. Elkins, 102
S.W.3d 578, 581 (Tenn. 2003) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000)). Therefore, this court will not re-weigh or reevaluate the evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Instead, it is the trier of fact,
not this court, who resolves any questions concerning “the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the
evidence.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict removes the presumption of innocence and replaces it with a
presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). The burden is
then shifted to the defendant on appeal to demonstrate why the evidence is insufficient to
support the conviction. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

      This court applies the same standard of review regardless of whether the
conviction was predicated on direct or circumstantial evidence. State v. Dorantes, 331
S.W.3d 370, 381 (Tenn. 2011). “Circumstantial evidence alone is sufficient to support a
                                          - 24 -
conviction, and the circumstantial evidence need not exclude every reasonable hypothesis
except that of guilt.” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012).

        First degree murder is the premeditated and intentional killing of another. T.C.A.
§ 39-13-202(a)(1). A premeditated act is one “done after the exercise of reflection and
judgment.” T.C.A. § 39-13-202(d). Premeditation requires a finding that “the intent to
kill must have been formed prior to the act itself. It is not necessary that the purpose to
kill preexist in the mind of the accused for any definite period of time.” Id. The statute
also specifies that “[t]he mental state of the accused at the time the accused allegedly
decided to kill must be carefully considered in order to determine whether the accused
was sufficiently free from excitement and passion as to be capable of premeditation.” Id.

       Premeditation is a question of fact for the jury’s determination. State v. Davidson,
121 S.W.3d 600, 614 (Tenn. 2003). It may be established by any evidence which could
lead a rational trier of fact to infer that premeditation was established by the proof as
required by statute. Id. at 615. Courts frequently look to the circumstances surrounding a
killing to discern the presence of evidence sufficient to support a finding of
premeditation. State v. Larkin, 443 S.W.3d 751, 815 (Tenn. Crim. App. 2013).

        Factors which tend to support the existence of premeditation include: the use of a
deadly weapon upon an unarmed victim; the particular cruelty of the killing; declarations
by the defendant of an intent to kill; evidence of procurement of a weapon; and
preparations before the killing for concealment of the crime, and calmness immediately
after the killing. Bland, 958 S.W.2d at 660. The factors listed in Bland are not
exhaustive, however. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). The nature of
the killing or evidence establishing a motive for the killing may also support a conclusion
that the crime was premeditated. Id. Repeated blows, although not alone sufficient to
establish premeditation, may be a relevant factor in determining the existence of
premeditation. Id. Mutilation of the body may show that a killing was not rash or
impulsive. Davidson, 121 S.W.3d at 615. Lack of provocation by the victim, failure to
render aid, and destruction or secretion of evidence may also support an inference of
premeditation. Larkin, 443 S.W.3d at 815-16 (citing State v. Thacker, 164 S.W.3d 208,
222 (Tenn. 2005); State v. Lewis, 36 S.W.3d 88, 96 (Tenn. Crim. App. 2000)). “Under
Bland, shooting a retreating victim alone provides circumstantial evidence of
premeditation.” State v. Dickson, 413 S.W.3d 735, 746 (Tenn. 2013).

       There was evidence presented at trial that the Defendant suffered a severe mental
disease and experienced delusions. This court has described “the exercise of reflection
and judgment” necessary for premeditation as “a fixing of one’s thoughts upon murdering
the victim and forming an opinion or conclusion from those thoughts.” State v. Brandon
Ray Roland, No. E2002-00927-CCA-R3-CD, 2003 WL 21983024, at *9 (Tenn. Crim.
                                          - 25 -
App. Aug. 21, 2003) (citing State v. Daryl Keith Holton, No. M2000-00766-CCA-R3-
DD, 2002 WL 1574995, at *19 (Tenn. Crim. App. July 17, 2002), aff’d 126 S.W.3d 845
(Tenn. 2004)). “The fact that a defendant’s judgment and thought process may be
adversely impacted by a mental disease or defect does not necessarily render the
defendant incapable of premeditation.” Id.; see Holder, 15 S.W.3d at 913 (“This Court
may not assume that a defendant suffering from paranoid schizophrenia accompanied by
delusions is necessarily incapable of premeditated murder.”).

        For example, in State v. Holder, this court held that the evidence was sufficient to
support premeditation despite the defendant’s paranoid schizophrenia and his delusion
that God had order him to kill the victim. 15 S.W.3d at 913. In State v. Brian Val Kelley,
this court upheld a defendant’s conviction for premeditated first degree murder even
though the defendant was suffering from a severe mental disease or defect and had a
delusion that killing his daughter would “pave the way for Christ’s second coming,” and
this court considered the delusion as evidence of premeditation, noting that the defendant
“argued with God when he first received instructions to kill his child.” No. M2001-
00461-CCA-R3-CD, 2002 WL 927610, at *22 (Tenn. Crim. App. May 7, 2002).
Accordingly, “‘a criminal defendant may fix his thoughts upon murder and form an
opinion or conclusion thereon prior to committing the murder although the facts upon
which he bases his intent to kill are the product of delusions stemming from a mental
illness or defect.’” State v. Glen Chandler, No. M2002-00207-CCA-R3-CD, 2003 WL
22116631, at *6 (Tenn. Crim. App. Sept. 12, 2003) (quoting Daryl Keith Holton, 2002
WL 1574995, at *19).

        The evidence presented at trial, when viewed in a light most favorable to the State,
established that on the evening prior to the victim’s death, the Defendant stated that he
was creating an invention for Homeland Security, that the victim and others were not
supporting him, and that those who did not help him “move forward … ought to be shot.”
While the victim was mowing on the following day, the Defendant retrieved multiple
knives from the kitchen and a shotgun from either the victim’s truck or his bedroom. The
Defendant began shooting the victim while the victim was mowing. The victim was
unarmed and attempted to escape. The Defendant shot the victim four times and stabbed
him seventeen times, and the jury rejected the Defendant’s statements that the victim was
the initial aggressor. He did not render any aid to the victim and was in the process of
concealing the victim’s body and other evidence when the police officers arrived. We
conclude that such evidence is sufficient to support the jury’s finding that the Defendant
killed the victim intentionally and with premeditation.




                                           - 26 -
                          III. Sentence of Life Without Parole

      The Defendant asserts that the trial court erred in allowing the State to rely upon
his prior conviction for aggravated assault to establish the prior violent felony
aggravating circumstance. See T.C.A. § 39-13-204(i)(2). The State concedes error, and
we agree that the trial court erred.

       The possible sentences for a first degree murder conviction are life, life without
the possibility of parole, and the death penalty. T.C.A. § 39-13-204(a). Following a
guilty verdict, the jury must consider the appropriate sentence in a separate sentencing
hearing. Id. A sentence of life without parole may be fixed if the jury finds beyond a
reasonable doubt that one or more statutory aggravating factors exist. T.C.A. § 39-13-
204(e), (f). In determining the proper sentence, the jury must weigh and consider any
aggravating factors proven beyond a reasonable doubt by the State and any mitigating
circumstances. T.C.A. § 39-13-204(f)(2).

        The State relied upon one aggravating circumstance in section 39-13-204(i)(2),
“The defendant was previously convicted of one (1) or more felonies, other than the
present charge, whose statutory elements involve the use of violence to the person.” The
trial court allowed the State to proceed based upon the Defendant’s prior aggravated
assault conviction. Our supreme court has recognized that the statutory elements of
aggravated assault do not necessarily involve the use of violence to the person. State v.
Rollins, 188 S.W.3d 553, 572-73 (Tenn. 2006); State v. Sims, 45 S.W.3d 1, 11-12 (Tenn.
2001); see T.C.A. § 39-13-102(a) (Supp. 2009). Thus, “prior convictions for aggravated
assault may serve as the basis for a jury’s finding of the (i)(2) aggravating circumstance
only if the trial court makes a legal determination in a jury-out hearing that the statutory
elements of the prior convictions involved the use of violence to the person.” Rollins,
188 S.W.3d at 573 (citations omitted). In making such a determination, the trial court is
limited to examining “‘the statutory definition, charging document, written plea
agreement, transcript of plea colloquy, and any explicit factual finding by the trial judge
to which the defendant assented.’” Id. (quoting Shepard v. United States, 544 U.S. 13, 16
(2005)). Because the Defendant’s prior aggravated assault conviction was the result of a
guilty plea, the trial court also was allowed to examine “‘the statement of factual basis for
the charge … shown by a transcript of plea colloquy or by written plea agreement
presented to the court, or by a record of comparable findings of fact adopted by the
defendant upon entering the plea.’” Id. (quoting Shepard, 544 U.S. at 20).

        The trial court properly considered the indictment to which the Defendant pled
guilty in determining whether the prior aggravated assault conviction involved the use of
violence to the person. The indictment charged the Defendant with aggravated assault for
intentionally or knowingly causing the assault victim to reasonably fear imminent bodily
                                           - 27 -
injury while utilizing a deadly weapon. See T.C.A. §§ 39-13-101(a)(2) (Supp. 2009); 39-
13-102(a)(1)(B) (Supp. 2009). Our supreme court has held that aggravated assault
involving the use or display of a deadly weapon does not necessarily involve the use of
violence to the person and that a review of the underlying facts by the trial court is
necessary. See Sims, 45 S.W.3d at 10-11; State v. Ivy, 188 S.W.3d 132, 150-52 (Tenn.
2006). The trial court also relied upon the affidavit of complaint. However, a trial court
may not consider an affidavit of complaint in determining whether the statutory elements
of a prior aggravated assault conviction involved the use of violence to the person. Id. at
152.

         We note that during the hearing on the Defendant’s motion for new trial, the State
presented the transcript of the plea hearing for the Defendant’s prior aggravated assault
conviction. However, the State did not present this transcript during the jury-out hearing
at trial. Furthermore, the transcript of the hearing reflected that the Defendant waived the
presentation of the factual basis for his guilty plea. Therefore, the transcript did not
include any factual basis to which the Defendant assented by entering the plea and, thus,
could not have served as a basis upon which the trial court determined whether the
Defendant’s prior aggravated assault conviction involved the use of violence to the
person. See Shepard, 544 U.S. at 20; Rollins, 188 S.W.3d at 573.

       Because the State failed to meet its burden by presenting the trial court with a
proper basis from which to determine that the statutory elements of the Defendant’s prior
aggravated assault conviction involved the use of violence to the person, the evidence is
insufficient to support the jury’s findings of the (i)(2) aggravating circumstance. See
Rollins, 188 S.W.3d at 574 (citing State v. Rice, 184 S.W.3d 646, 677 (Tenn. 2006)).
Accordingly, we reverse the Defendant’s sentence of life without the possibility of parole
and remand to the trial court for entry of a judgment reflecting a sentence of life
imprisonment.

                                     CONCLUSION

        We affirm the Defendant’s conviction for premeditated first degree murder. We
reverse the Defendant’s sentence of life without the possibility of parole and remand to
the trial court for entry of a judgment reflecting a sentence of life imprisonment.




                                   ____________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE

                                           - 28 -